Reed, J.,
delivered the opinion of the court.
The purpose of this suit is to correct a description of land in a deed. The deed was made by Mrs. A. E. Ford conveying certain land therein described to the appellees for a consideration of three hundred dollars, which the deed recites was paid to Mrs. Ford by the appellees. The deed is a formal warranty conveyance, with the usual covenants, and is attested by two subscribing witnesses, and its execution proved in proper statutory form by the affidavit of one of the witnesses. The deed was not filed" for record until after the death of Mrs. Fork, the grantor. This suit is brought by the appellees against the appellant, the only heir at law of Mrs. Ford. The chancellor granted the reformation of the deed and the quieting of the title to the land as prayed for by appellees in their bill.
It appears that the mistake in the description of the land occurred through the error of the scrivener in copying the description from a tax receipt. The erroneous description was not discovered until after Mrs. Ford’s death.
*431It is certainly well settled in this state that a court of equity has power to reform a deed so that it will conform to the real intention of the party. “The correction of mistakes in deeds or other writings is one of the acknowledged heads of equity jurisdiction.” Peques v. Mosby, 7 Smedes & M. 340. It is stated in the case of Miles v. Miles, 84 Miss. 624, 37 So. 112, that “a court of equity will entertain a suit for the reformation of a deed when there is a material mistake in the description of lands intended to be conveyed, so that more or less, or different, property is included than the parties, in fact, intended, and the inaccuracy of the description will be corrected.”
It is shown in this case that Mrs. Ford had owned only the one tract of land which the bill alleges she intended to convey to the appellees, and that it was her purpose to deal with this land in the deed which she signed. It is easy to understand that the writer of the deed, copying in a somewhat mechanical way the description of the land from a tax receipt, could easily make an error in description by writing down the wrong numbers in describing the portions of the sections intended to be conveyed. It is proper by a decree of a court of equity to correct such a mistake.
Appellant contends that there was not a sufficient delivery of the deed by Mrs. Ford. It is shown by the testimony of Mr. Bartlett, who wrote the deed, that Mrs. Ford intended it to be a warranty deed to the appellees. Another witness testifies that Mrs. Ford told him that she purposed to convey her land to Mrs. Richardson, one of the appellees, and, in fact, had done so. Another witness testified that he saw the deed more than once in the possession of Mrs. Richardson several months before Mrs. Ford’s death.
It was decided in the ease of Morris v. Henderson, 37 Miss 492, that the possession by the grantee of an unrecorded deed and its production on the trial by him is presumptive evidence of delivery. “When a deed is regularly executed, and is found in the hands of the grantee, *432the presumption is that it has been duly delivered.” Butrick v. Tilton, 141 Mass. 93, 6 N. E. 563; Carnes v. Platt, 41 N. Y. Super. Ct. 435. “When a party produces a deed, duly executed and acknowledged, the possession of it by the grantee, or by the party producing it, is prima facie evidence of delivery.” Rhine v. Robinson, 27 Pa. 30. There is no evidence in this case to meet the presumption that there was a proper delivery of the deed. •In fact, there is evidence to justify the conclusion that the deed was delivered by the grantor to the grantees.
Appellant also contends that this is not a proper ease for relief by a court of equity, because it is an effort to reform a deed made without consideration, and which is only a voluntary conveyance to the appellees. This contention is not supported by the facts as shown in the record. The deed itself plainly states that it is for the consideration of three hundred dollars, which the grantor says has been paid to her, and for which she duly acknowledges receipt. ' There is nothing in the record to disprove this clear statement in the deed. The principle which is sought to be invoked, that a deed in favor of a volunteer will hot be reformed, will not apply in the present case. There is sufficient consideration shown to empower the court to make the proper reformation of the instrument in order to carry out the intention of the parties.. The deed was executed and delivered by Mrs. Ford, and the appellees received and accepted the same. This is an ordinary case of conveyance of land between parties for a consideration. We find in the record a written opinion by the chancellor giving very clearly his findings. From this it appears that he carefully considered the case, and our review of it leads us to the conclusion that he was correct in his decision.
Counsel for appellant very strongly contends that the court erred in remanding the cause to rules for the further taking of testimony, and continuing the case until the next term of the court. The following is taken from the order *433of the court remanding the cause to rules, and continuing it until the next term: ‘ ‘ And the court not being satisfied that this matter should be finally disposed of on proof before the court, and that a fuller presentation of the complainants should be made, it is further ordered that said cause be remanded to rules, and same continued until the next term of the court in order that further evidence may be taken by both sides if desired.” One of the counsel for appellant in claiming that this action of the chancellor was an abuse of his discretion states in his brief that the matter is called to the attention of this court for a twofold purpose: “ (1st) To secure an announcement that will prevent trial courts in the future from volunteering, in litigated cases, to assist one or the other of interested parties. (2d) To show an insensible bias toward the plaintiffs herein which later probably dominated the judgment of the court in his findings.” We strongly disapprove of the above statement by counsel. We do not find that the record of this ease in any wise justifies counsel in his claim that the chancellor showed a bias toward appellees in the proceedings of. the case. It was the duty of the chancellor to see that the case was fairly tried, and that all proper testimony was introduced to enable him to render a decision giving exact justice between the contending parties. The very purpose of a court of equity is to extend fairness in determining conflicting claims, and to give full and complete relief in every cause presented.
The chancellor is in no manner going beyond the duties imposed upon him when he so conducts a case that all testimony which will throw light upon the matters in controversy is introduced, and in his discretion he may continue the case, or remand the case for further proof. In the case of Beard v. Green, 51 Miss. 856, Chalmers, J., in delivering the opinion, stated: “The power of the chancery court to remand a cause for further proof at any time before final decree, and in some eases after it, either with *434or without the consent of parties, is one of the marked characteristics distinguishing it from a court of law, and is one of its most salutary and beneficent powers. It should •always be exercised where it is necessary to the ascertainment of the true merits of the controversy, and this is so, even where the necessity arises from the carelessness or the ignorance of litigants or counsel.”
There are some who seem to consider a trial judge a mere figurehead. They are wrong. He is the presiding officer of the court. He should control all of the proceedings. He should require that the court be conducted in an orderly and dignified manner, with due formality. It is his highest duty to see that litigants have fair trials of their causes. To this end, it is not improper for him to aid in bringing out competent and relevant testimony. He should jealously guard the rights of all parties in a cause. It should be his continuous purpose to conduct the proceedings in a case so that justice to all may be done and a right decision reached. A judge, with full consciousnéss of the dignity and importance of his office and the obligations and duties resting upon him, and having an abiding desire to do what is right, will hardly abuse the powers and discretions lodged in him. And at all times, by reason of the honorable office he occupies, he should receive the courteous respect of every one.

Affirmed